DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 8, filed on February 25, 2022, with respect to anticipation over Jensen et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1, 3, 4, 6-8, 10, 11, 13, 14, and 16 has been withdrawn. 
Applicant’s arguments, see page 9, filed on February 25, 2022, with respect to unpatentability in view of the prior art combination of Jensen et al. and Honekamp et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 2, 5, 9, 12, and 17-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a controller for a wind turbine as recited by independent claim 1, comprising: 
one or more computer processors; and 
a memory comprising computer-readable code that, when executed using the one or more computer processors, performs an operation comprising the steps of: 

determining that ice is accumulating on the wind turbine based on the one or more characteristics of the sensor signal indicating ice accumulation on the mechanical sensor. 
The prior art of record, taken alone or in combination, does not teach or suggest a method as recited by independent claim 8, comprising the steps of: 
determining one or more characteristics of a sensor signal received from a mechanical sensor of a wind turbine, wherein the one or more characteristics of the sensor signal indicate ice accumulation on the mechanical sensor; and 
determining that ice is accumulating on the wind turbine based on the one or more characteristics of the sensor signal indicating ice accumulation on the mechanical sensor. 
The prior art of record, taken alone or in combination, does not teach or suggest a wind turbine as recited by independent claim 16, comprising: 
one or more wind turbine systems 
one or more mechanical sensors; and 
a control system communicatively coupled to the one or more mechanical sensors and the one or more wind turbine systems, the control system configured to perform an operation, comprising the steps of: 
determining one or more characteristics of a sensor signal received from at least one of the one or more mechanical sensors, wherein the one or more characteristics of the sensor signal indicate ice accumulation on the one or more mechanical sensors; and 
determining that ice is accumulating on the wind turbine based on the one or more characteristics of the sensor signal indicating ice accumulation on the one or more mechanical sensors. 
Dependent claims 2-7, 9-14, and 17-20 are considered allowable due to their respective dependence on allowed independent claim 1, 8, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 2, 2022